Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guinn (US 2012/0123570 A1).
1. Guinn discloses a tangible, non-transitory, computer-readable storage medium having instructions stored thereon, which when executed by a processor, cause the processor to at least: initiate a multiplayer game;  control a display device to display a plurality of selectable items;  select at least one bot from a plurality of bots from a bot selection table, each bot of the plurality of bots simulating a player behavior;  determine an entry time for at least one bot of the plurality of bots in the 
3. Guinn discloses the computer-readable storage medium of Claim 1, wherein the entry time is determined based upon a timed entry distribution table [0066].
4. Guinn discloses the computer-readable storage medium of Claim 1, wherein the instructions, when executed, further cause the processor to at least select the at least one bot based on a bot selection probability associated with each bot of the plurality of bots [0045], [0053].
5. Guinn discloses the computer-readable storage medium of Claim 1, wherein the instructions, when executed, further cause the processor to, simulate a behavior of the at least one bot based on a bot behavior table comprising values defining characteristics of bot behavior [0026]-[0027].
6. Guinn discloses the computer-readable storage medium of Claim 5, wherein the values comprising characteristics of bot behavior include values that approximate the behavior of different types of real-world players [0041], [0078].
7. Guinn discloses the computer-readable storage medium of Claim 1, wherein the instructions, when executed, further cause the processor to at least control the display device to display an initial number of the selectable items based upon an initial entries table comprising entries associated with previously claimed selectable items [0041].

8, 10-14. Guinn discloses a method comprising: initiating, by a processor, a multiplayer game; controlling, by the processor, a display device to display a plurality of selectable items; selecting, by the processor, at least one bot of a plurality of bots from a bot selection table associated with each bot of the plurality of bots, each bot simulating a player behavior; determining, by the processor an entry time for at least one bot of the plurality of bots in the simulated multiplayer game; and controlling, by the 

15, 17-20. Guinn discloses an electronic gaming machine comprising: a display device; a processor configured to execute instructions stored in a memory, which when executed, cause the processor to at least: initiate a multiplayer game; select at least one bot of a plurality of bots from a bot selection table associated with each bot of the plurality of bots, each bot simulating a player behavior; determine an entry time for at least one bot of the plurality of bots in the simulated multiplayer game; and control the display device to simulate a selection, by the at least one bot, of at least one selectable item at the determined entry time as similarly discussed above.

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,957 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a tangible, non-transitory, computer-readable storage medium having instructions stored thereon, which when executed by a processor, cause the processor to at least: initiate a multiplayer game; control a display device to display a plurality of selectable items; select at least one bot from a plurality .

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715